NOTE: This order is nonprecedential.

   Wniteb ~tateg ASIA PACIFIC v. ITC                                             2


2012 to file a response to Hewlett-Packard Company and
Hewlett-Packard Development Company, L.P.'s motion to
dismiss the appeal.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    APM's motion for an extension of time to file its re-
sponse is granted to the extent that APM's response is
due December 26, 2012. No further extensions should be
anticipated.


                                    FOR THE COURT


      DEC 19 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Steven D. Ling, Esq.
    Panyin A. Hughes, Esq.
    Ahmed J. Davis, Esq.
                                          USo COURn-r,9PEALS FOR
s26                                        . ntE FEDEP.A t rmClJlT

                                               DEC 19 ZU1Z
                                                  JAN HORBALY
                                                     CLERK